DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.        This application is a CON of 16/453,087 06/26/2019 PAT 10975289; 16/453,087 is a CON of 15/946,338 04/05/2018 PAT 10377942; 15/946,338 has PRO 62/482,470 04/06/2017; 15/946,338 has PRO 62/482,429 04/06/2017; 15/946,338 has PRO 62/482,461 04/06/2017.

Election/Restrictions
4.         Applicant’s election without traverse of Group II, claims 7-10 are directed to a composition and species polysiloxane oligomer as silica functionalizing agent in the reply filed on 11/18/21 is acknowledged.

Scope of the Elected Invention
5.        Claims 1-10 are pending in this application.  Claims 1-6, 10 are directed to the non-elected invention/species. Accordingly, claims 1-6, 10 are withdrawn from further 
           Claims 7-9 are directed to a composition and species polysiloxane oligomer as silica functionalizing agent.

Double Patenting
6.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.        Claims 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 11 of U.S. Patent No. 10,975,289. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 7 and patented claim 1 are directed to a hydrocarbon formation treatment micellar solution fluid wherein the micellar solution fluid comprises a) water, b) a non-terpene oil-based moiety, and c) a brine resistant aqueous colloidal . 
          Instant claim 8 is same as patented claim 11.
          Instant claim 9 is same as patented claim 2.

Specification
8.         The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.

Claim Objections
9.        Claim 8 is objected to because of the following informalities:  In claim 8 the recitation “The a” is redundant.  Applicants are suggested to change the recitation “The a” to “The.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
10.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.       Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
           Claims 7 improperly recite the Markush group in the form of “selected from the group consisting of A, B or C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B and C" or "wherein the material is A, B or C." See MPEP § 2173.05(h).
           It is not clear whether the recitation “a terpene or terpenoid” at line 14 of claim 7 and at line 2 of claim 8 represent same “a terpene or terpenoid” at line 6 of claim 7 or are different? Applicants are suggested to change “a” to ‘the” in later appearing recitation.
          Claims 8-9 depends from the rejected claim 7.
          Appropriate correction is required.

Claim Rejections - 35 USC § 102
12.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim Rejections - 35 USC § 103
13.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.       The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.        Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vo (US 2016/0137907) as evidenced from Katsumi (JP2004150859).
             Regarding claim 7, 9, Vo discloses a micellar solution fluid for treating a hydrocarbon containing subterranean formation (para [0005], [0066]), wherein the a micellar solution fluid comprises surfactant, water, a non-terpene oil-based moiety such as petroleum oils, olefins, surface-modified particles such as sand/silica suspended in 
Regarding the brine resistance test under at least two conditions of claim 7 or all three conditions of claim 9, since Vo teaches the same micellar solution fluid containing same aqueous silica sol with the same surface modification and prepared under same condition as instantly claimed, the properties such as the brine resistance would necessarily be the same as claimed since the brine resistance attributes to the surface modification of the silica as admitted by Applicants (specification para [0106]).  If there is any difference between the product of prior arts and the product of the instant claims, the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102." See MPEP 2112(III) and In re Best, 562 F2d at 1255, 195 USPQ at 433.
            The claim 7 recitation “optionally a terpene or terpenoid” is optional and no patentable weight given to the optional features in this Office action. 
             Regarding claim 8, the base claim 7 discloses a terpene or terpenoid as optional feature and claim 8 also require same feature as optional by reciting “when a terpene or terpenoid is present.” No patentable weight given to the optional features in this Office action.

Conclusion
 16.      References Lucas (Lucas et al, Functionalized silica nanoparticles within multicomponent oil/brine interfaces: A study in molecular dynamics, Journal of physical chemistry C, 2016, 120, 6787-6795), Bjorkegren (Bjorkegren et al, Hydrophilic and hydrophobic modifications of colloidal silica particles for Pickering emulsions, Journal of colloidal and interface science, 2016, 487, 250-257), and Bjorkegren (Bjorkegren, et al, Functionalization and characterization of aqueous silica sols and their application in picketing emulsions, Thesis, 2016, 16-17) were cumulative in nature to the above rejection and thus not set forth.

(313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766